IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                                No. 05-11003
                                                                     September 19, 2007
                              Summary Calendar
                                                                   Charles R. Fulbruge III
                                                                           Clerk
UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

RICHARD BOULDIN, also known as Waco

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:05-CR-11-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Richard Bouldin appeals the sentence imposed following his guilty-plea
conviction for possession with intent to distribute a controlled substance. First,
he asserts that the district court clearly erred in calculating the quantity of
drugs attributable to him. The district court heard testimony from witnesses
that supported its finding that between 500-1500 grams of cocaine were sold as
part of the jointly undertaken criminal activity that included Bouldin. As the


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-11003

court’s finding is plausible in light of the record as a whole, it is not clearly
erroneous. See United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
      Bouldin also argues that because the drug quantity for sentencing greatly
exceeded the amount involved in the offense for which he was convicted, the
district court should have used a higher standard of proof than the customary
preponderance-of-the-evidence standard to determine his base offense level.
Although Bouldin is correct that we have previously suggested that there may
be circumstances when relevant conduct has so greatly increased the sentence
that a higher standard of proof must apply, this is not such a case. See United
States v. Carreon, 11 F.3d 1225, 1240 (5th Cir. 1994) .
      Next, Bouldin contends that the two-level enhancement he received for
possessing a firearm was unreasonable. The court’s finding that Bouldin
possessed a firearm in connection with the sale of controlled substances is
plausible in light of the record, and the application of the enhancement was not
clearly erroneous. See Caldwell, 448 F.3d at 290; United States v. Sotelo,
97 F.3d 782, 799 (5th Cir.1996); U.S.S.G. § 2D1.1(b)(1) .
      Bouldin asserts that the district court erred in concluding that he failed
to clearly demonstrate his acceptance of responsibility. Bouldin frivolously
asserted during the sentencing hearing that he was responsible for only nine
grams of crack cocaine. As there was a foundation for the district court’s
determination that Bouldin failed to demonstrate his acceptance of
responsibility, its finding to that effect is not clearly erroneous. See United
States v. Medina-Anicacio, 325 F.3d 638, 648 (5th Cir.2003); United States v.
Washington, 340 F.3d 222, 227-28 (5th Cir.2003).
      Finally, Bouldin argues that, for a variety of reasons, his sentence was
unreasonable. Because Bouldin was sentenced within the properly calculated
guidelines range, his sentence is presumptively reasonable. See Rita v. United
States, 127 S. Ct. 2456, 2462-66 (2007); United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). Moreover, because the sentence was within the properly

                                       2
                                  No. 05-11003

calculated guidelines range, it is inferred that the district court considered the
18 U.S.C. § 3553(a) factors. See United States v. Mares, 402 F.3d 511, 519-20
(5th Cir. 2005). Bouldin's sentence is AFFIRMED.




                                        3